ORDER
PER CURIAM.
Appellant, Damon Walker, appeals from the judgment and sentence entered upon his conviction by a jury of possession of a controlled substance with intent to distribute, a class B felony, section 195.211 RSMo 1994.
We have reviewed the briefs of the parties, the legal file and the record on appeal. We find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).